The plaintiff filed a document in the county court entitled “Complaint on relief from denial of due process and abuse of power by the courts and seek justices [i/c] under Article Fifth of the State Constitution.” A single justice of this court denied the relief requested in the complaint without a hearing, and the plaintiff appealed. We affirm.
Essentially, the plaintiff’s “complaint” is an untimely request for rehearing of an earlier petition he filed pursuant to G. L. c. 211, § 3. A single justice of this court denied relief, and a second single justice denied the additional relief requested in several related motions and other documents the plaintiff filed in the same case.1 The plaintiff did not appeal from any of those decisions. Instead, long after the time to appeal had expired, he filed the present complaint, in which he repeated the same claims. It is improper for the plaintiff to attempt to resuscitate his claims in this manner. See, e.g., Creighton v. Commonwealth, 423 Mass. 1001 (1996) (second petition requesting that single justice reconsider denial of first petition properly denied where *1013petitioner had opportunity to appeal to full court from earlier denial and failed to do so). Therefore, we conclude that there was no error in denying the requested relief.
Amin Karimpour, pro se.

Judgment affirmed.


^he plaintiff’s claims pertained to one or more abuse prevention orders issued against him. He appealed from at least one of the orders to the Appeals Court, but entry in that court was vacated as premature. It does not appear that the plaintiff has sought to reenter his appeal.